Exhibit 10.1

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO
EACH OF THE SECURITY AGREEMENT AND THE PLEDGE AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO EACH OF THE SECURITY AGREEMENT AND THE PLEDGE AGREEMENT (this
“Amendment”) is made as of the 1st day of November, 2012, by and among MAIN
STREET CAPITAL CORPORATION, a Maryland corporation (the “Borrower”), the INITIAL
GUARANTORS identified in the Credit Agreement (as defined below) (the
“Guarantors”), BRANCH BANKING AND TRUST COMPANY (the “Administrative Agent”),
and all of the LENDERS, as defined in the Credit Agreement (the “Lenders”).

 

R E C I T A L S:

 

The Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Amended and Restated Credit Agreement dated as of
September 20, 2010, as amended by the Supplement and Joinder Agreement dated
January 7, 2011, the First Amendment to Credit Agreement dated as of June 28,
2011, the Second Amendment to Credit Agreement dated as of July 29, 2011, the
Third Amendment to Amended and Restated Credit Agreement and First Amendment to
Amended and Restated Custodial Agreement dated as of November 21, 2011, the
Supplement and Joinder dated December 30, 2011, the Fourth Amendment to Amended
and Restated Credit Agreement dated as of May 2, 2012, and the Supplement and
Joinder to Amended and Restated Credit Agreement dated as of July 17, 2012 (as
amended and supplemented, the “Credit Agreement”).  In conjunction with the
Credit Agreement, the parties also entered into the Security Agreement and the
Pledge Agreement.  Capitalized terms used in this Amendment that are not
otherwise defined in this Amendment shall have the respective meanings assigned
to them in the Credit Agreement.

 

The Borrower and Guarantors have requested that the Administrative Agent and the
Lenders amend the Credit Agreement in order to (i) permit (a) the formation of a
new special purpose bankruptcy remote subsidiary of the Borrower (the “SPV
Subsidiary”), (b) the capitalization of the SPV Subsidiary with an initial
equity contribution from the Borrower in an amount to be approved by the
Required Lenders, (c) the transfer of certain assets from the Borrower to the
SPV Subsidiary, (d) the financing of the SPV Subsidiary, (e) the exclusion of
the equity of the SPV Subsidiary from the equity pledge under the Collateral
Documents, and (f) certain related transactions, (ii) exclude from the
calculations of Consolidated EBITDA, Consolidated Interest Expense and
Consolidated Net Investment Income, any income or expenses from the SBIC
Entities and the SPV Subsidiary, except to the extent of distributions received
by the Loan Parties therefrom, but include net assets of the SBIC Entities and
SPV Subsidiary for purposes of calculating Consolidated Tangible Net Worth and
the Asset Coverage Ratio, with the effect that the Borrowing Base and the
Interest Coverage Ratio are measured only against the Loan Parties, but
Consolidated Tangible Net Worth and the Asset Coverage Ratio are measured

 

--------------------------------------------------------------------------------


 

against the entire consolidated group, (iii) exclude the SPV Subsidiary from the
affirmative and negative covenants and from the default provisions, (iv)  extend
the Termination Date and provide for a two year amortization period following
the Termination Date, (v) increase the accordion from $350,000,000 to
$400,000,000, (vi) change the eligibility criteria for Eligible Investments and
make other changes to the Borrowing Base, (vii) delete the Minimum Liquidity
Requirement and add a Minimum Availability Requirement (defined herein) and
(viii) make other changes as described herein, and the Lenders and the
Administrative Agent have agreed to do so.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.  Recitals.  The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Amendment.

 

SECTION 2.  Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as set forth in this Section 2.

 

SECTION 2.01.   Amendment to Definition of Advance Rate.  The definition of
“Advance Rate” set forth in Section 1.01 of the Credit Agreement is hereby
amended and restated as follows:

 

“Advance Rate” means, as to any Eligible Investment and subject to adjustment as
provided in the definition of Borrowing Base, the following percentages with
respect to such Eligible Investment:

 

Portfolio Investment

 

Advance
Rate

 

Cash and Cash Equivalents

 

100

%

Eligible Quoted Senior Bank Loan Investments

 

80

%

Eligible Investment Grade Debt Securities

 

80

%

Eligible Core Portfolio Investments

 

70

%

Eligible Unquoted Senior Bank Loan Investments and Eligible Non-Investment Grade
Debt Securities

 

65

%

 

SECTION 2.02.    Amendment to Definition of Borrowing Base.  Paragraph (c) of
the definition of “Borrowing Base” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

 

2

--------------------------------------------------------------------------------


 

(c)                                  for purposes of calculating the Borrowing
Base, no single Portfolio Investment shall be included in the Borrowing Base at
a Value in excess of (i) $15,000,000, if the total number of Portfolio
Investments is fewer than 35 or the Borrowing Base is less than $175,000,000
(for purposes of calculating the $175,000,000 test, no single Portfolio
Investment shall be Valued at greater than $15,000,000); or (ii) $20,000,000, if
the total number of Portfolio Investments is 35 or more and the Borrowing Base
is greater than or equal to $175,000,000 (for purposes of calculating the
$175,000,000 test, no single Portfolio Investment shall be Valued at greater
than $15,000,000); notwithstanding the foregoing, no more than 15 Portfolio
Investments shall be included in the Borrowing Base at a Value greater than
$15,000,000 at any time for purposes of this calculation;

 

SECTION 2.03.  Amendment to Definition of Collateral.  The definition of
“Collateral” set forth in Section 1.01 of the Credit Agreement is hereby amended
to replace the “and” just before clause (ii) of the proviso of such definition
with a comma and to insert the following new clause (iii):

 

and (iii) equity interests in the SPV Subsidiary.

 

SECTION 2.04.  Amendment to Definition of Consolidated EBITDA.  The definition
of “Consolidated EBITDA” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

 

“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to the sum of
(a) Consolidated Net Investment Income for such period; plus, (b) to the extent
such amounts were deducted in computing Consolidated Net Investment Income for
such period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense for such period, determined on a consolidated basis in accordance with
GAAP; and (iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP.  For avoidance of doubt, income and
expenses of the SBIC Entities and the SPV Subsidiary shall not be included for
purposes of calculating Consolidated EBITDA, except to the extent of dividends
or distributions from such entities actually received by the Borrower or any
Guarantor.

 

SECTION 2.05.  Amendment to Definition of Consolidated Interest Expense.  The
definition of “Consolidated Interest Expense” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated as follows:

 

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP.  For avoidance of doubt, interest,
whether expensed or capitalized, of the SBIC Entities and the SPV Subsidiary
shall not be included for purposes of calculating Consolidated Interest Expense.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.06.  Amendment to Definition of Consolidated Net Investment Income. 
The definition of “Consolidated Net Investment Income” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated as follows:

 

“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP.  For
avoidance of doubt, net investment income of the SBIC Entities and the SPV
Subsidiary shall not be included for purposes of calculating Consolidated Net
Investment Income, except to the extent of dividends or distributions from such
entities actually received by the Borrower or any Guarantor.

 

SECTION 2.07.  Amendment to Definition of Consolidated Tangible Net Worth.  The
definition of “Consolidated Tangible Net Worth” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated as follows:

 

“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to the operation of Accounting Standards
Codification No. 825-10), of

 

(A)                              All assets which would be treated as intangible
assets for balance sheet presentation purposes under GAAP, including without
limitation goodwill (whether representing the excess of cost over book value of
assets acquired, or otherwise), trademarks, tradenames, copyrights, patents and
technologies, and unamortized debt discount and expense;

 

(B)                                To the extent not included in (A) of this
definition, any amount at which the Capital Securities of the Borrower appear as
an asset on the balance sheet of the Borrower and its Consolidated Subsidiaries;

 

(C)                                To the extent not included in (A) of this
definition, any amount at which the investment in Main Street Capital Partners,
LLC appears as an asset on the balance sheet of the Borrower and its
Consolidated Subsidiaries; and

 

(D)                               Loans or advances to owners of Borrower’s
Capital Securities, or to directors, officers, managers or employees of Borrower
and its Consolidated Subsidiaries.

 

Notwithstanding the fact that the SBIC Entities and the SPV Subsidiary are not
Loan Parties, the SBIC Entities and the SPV Subsidiary shall be included for
purposes of calculating Consolidated Tangible Net Worth and the Asset Coverage
Ratio.

 

SECTION 2.08.  Amendment to Definition of Debt Security.  The definition of
“Debt Security” set forth in Section 1.01 of the Credit Agreement is hereby
amended by adding the following sentence to the end of such definition:

 

4

--------------------------------------------------------------------------------


 

For the avoidance of doubt, this definition of “Debt Security” shall not include
Core Portfolio Investments or Senior Bank Loan Investments.

 

SECTION 2.09.  Amendment to Definition of Depreciation and Amortization.  The
definition of “Depreciation and Amortization” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the last sentence thereof.

 

SECTION 2.10.  Amendment to Definition of Eligible Debt Security.  Clause
(iii) of the definition of “Eligible Debt Security” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated as follows:

 

(iii)                               a Value Triggering Event related to the Debt
Security has not occurred and is not continuing;

 

SECTION 2.11.  Amendment to Definition of Eligible Investments.  The definition
of “Eligible Investments” set forth in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

 

“Eligible Investments” means, collectively, the following investments of the
Borrower and the Guarantors: Cash and Cash Equivalents, the Eligible Quoted
Senior Bank Loan Investments, the Eligible Investment Grade Debt Securities, the
Eligible Core Portfolio Investments, the Eligible Unquoted Senior Bank Loan
Investments and the Eligible Non-Investment Grade Debt Securities; provided,
however, that the Required Lenders may determine in good faith after review of
the certificates, reports and other documents provided by the Borrower in
accordance with Sections 5.01(c) and 5.01(d) that any Eligible Quoted Senior
Bank Loan Investment, Eligible Investment Grade Debt Security, Eligible Unquoted
Senior Bank Loan Investment or Eligible Non-Investment Grade Debt Security is
not an Eligible Investment because such Eligible Quoted Senior Bank Loan
Investment, Eligible Investment Grade Debt Security, Eligible Unquoted Senior
Bank Loan Investment or Eligible Non-Investment Grade Debt Security has or will
have a material impairment or loss, whereupon such investment shall no longer
constitute an Eligible Investment.  The Administrative Agent shall provide the
Borrower with written notice of such determination by the Required Lenders
within five (5) Domestic Business Days, and the removal of the Value of such
Eligible Investment and the corresponding change to the Borrowing Base will take
effect on the last Domestic Business Day of the month in which such notice of
determination was delivered to the Borrower.

 

SECTION 2.12.    Amendment to Definition of Eligible Senior Bank Loan
Investment.  Clause (vii) of the definition of “Eligible Senior Bank Loan
Investment” set forth in Section 1.01 of the Credit Agreement is hereby amended
and restated as follows:

 

(vii)                           a Value Triggering Event related to the Senior
Bank Loan Investment has not occurred and is not continuing;

 

5

--------------------------------------------------------------------------------


 

SECTION 2.13.  Amendment to Definition of Guarantors.  The definition of
“Guarantors” set forth in Section 1.01 of the Credit Agreement is hereby amended
and restated as follows:

 

“Guarantors” means collectively:  (a) the Initial Guarantors; and (b) all direct
and indirect Subsidiaries of the Borrower or Guarantors acquired, formed or
otherwise in existence after the Closing Date and required to become a Guarantor
pursuant to Section 5.28; provided, however, (i) no SBIC Entity shall be a
Guarantor until required pursuant to Section 5.28(d) and (ii) the SPV Subsidiary
shall not be a Guarantor.

 

SECTION 2.14.  Amendment to Definition of Interest Period.  The definition of
“Interest Period” set forth in Section 1.01 of the Credit Agreement is hereby
amended to replace the words “Termination Date” appearing in each instance
therein with the words “Maturity Date”.

 

SECTION 2.15.   Amendment to Delete the Definition of Liquidity.  The definition
of “Liquidity” set forth in Section 1.01 of the Credit Agreement is hereby
deleted.

 

SECTION 2.16.   Amendment to Add the Definition of Maturity Date.  The
definition of “Maturity Date” is hereby added to Section 1.01 of the Credit
Agreement in proper alphabetical order as follows:

 

“Maturity Date” means the earlier to occur of:  (a) the date that is two years
after the Termination Date and (b) the date upon which the Administrative Agent
has declared all Advances to be due and payable after the occurrence of an Event
of Default in accordance with Section 6.01.  Any Advances then outstanding
(together with accrued interest thereon) shall be due and payable in full on the
Maturity Date.

 

SECTION 2.17.   Amendment to Add the Definition of Minimum Availability
Requirement.  The definition of “Minimum Availability Requirement” is hereby
added to Section 1.01 of the Credit Agreement in proper alphabetical order as
follows:

 

“Minimum Availability Requirement” has the meaning given such term in
Section 5.04.

 

SECTION 2.18.  Amendment to Delete the Definition of Minimum Liquidity
Requirement.  The definition of “Minimum Liquidity Requirement” set forth in
Section 1.01 of the Credit Agreement is hereby deleted.

 

SECTION  2.19.   Amendment to Definition of Net Assets.  The definition of “Net
Assets” in Section 1.01 of the Credit Agreement is hereby amended and restated
as follows:

 

“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries, as set forth or reflected on the most recent
consolidated

 

6

--------------------------------------------------------------------------------


 

balance sheet of the Borrower and its Consolidated Subsidiaries prepared in
accordance with GAAP.

 

SECTION 2.20.   Amendment to Definition of Net Proceeds of Capital
Securities/Conversion of Debt.  The definition of “Net Proceeds of Capital
Securities/Conversion of Debt” set forth in Section 1.01 of the Credit Agreement
is hereby amended to add the following new sentence at the end of said
definition:

 

For avoidance of doubt the net proceeds referred to in this definition shall
exclude any net proceeds with respect to the issuance of Capital Securities by
the Loan Parties, the SBIC Entities or the SPV Subsidiary to any Loan Party,
SBIC Entity or the SPV Subsidiary.

 

SECTION 2.21.   Amendment to Add the Definition of Obligor Interest Coverage
Ratio.  The definition of “Obligor Interest Coverage Ratio” is hereby added to
Section 1.01 of the Credit Agreement in proper alphabetical order as follows:

 

“Obligor Interest Coverage Ratio” means with respect to a Debt Security or a
Senior Bank Loan Investment, either (a) the “Interest Coverage Ratio” or
comparable definition set forth in the underlying Investment Documents for such
Debt Security or Senior Bank Loan Investment, or (b) in the case of any Debt
Security or Senior Bank Loan Investment with respect to which the related
underlying Investment Documents do not include a definition of “Interest
Coverage Ratio” or comparable definition (including, without limitation, any
Debt Security or Senior Bank Loan Investment considered to be “covenant-lite”
with limited restrictions on the debt capacity of the applicable Obligor), the
ratio of (i) Obligor EBITDA to (ii) Obligor Interest Expense of such Obligor
with respect to the Relevant Test Period, as calculated by the Borrower in good
faith.

 

SECTION 2.22.   Amendment to Add the Definition of Obligor Interest Expense. 
The definition of “Obligor Interest Expense” is hereby added to Section 1.01 of
the Credit Agreement in proper alphabetical order as follows:

 

“Obligor Interest Expense” means with respect to any Obligor, the amount which,
in conformity with GAAP, would be set forth opposite the caption “interest
expense” or any like caption reflected for the last four full fiscal quarters
for which financial statements have been provided to the Borrower by or on
behalf of any Obligor with respect to the related Debt Security or Senior Bank
Loan Investment; provided that with respect to any Obligor for which four full
fiscal quarters of economic data are not available, Obligor Interest Expense
shall be determined for such Obligor based on annualizing the economic data from
the reporting periods actually available.

 

SECTION 2.23.   Amendment to Add the Definition of Obligor EBITDA.  The
definition of “Obligor EBITDA” is hereby added to Section 1.01 of the Credit
Agreement in proper alphabetical order as follows:

 

“Obligor EBITDA” means, with respect to each Obligor on any Debt Security or
Senior Bank Loan Investment, for the last four full fiscal quarters for which
financial

 

7

--------------------------------------------------------------------------------


 

statements have been provided to the Borrower by or on behalf of any Obligor
with respect to the related Debt Security or Senior Bank Loan Investment, the
meaning of “EBITDA”, “Adjusted EBITDA” or any comparable definition in the
underlying Investment Documents for each such Debt Security or Senior Bank Loan
Investment, and in any case that “EBITDA”, “Adjusted EBITDA” or such comparable
definition is not defined in such underlying Investment Documents, an amount,
for the Obligor on such Debt Security or Senior Bank Loan Investment and any
parent that is obligated pursuant to the underlying Investment Documents for
such Debt Security or Senior Bank Loan Investment (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus (a) interest expense, (b) income
taxes, (c) depreciation and amortization for such four fiscal quarter period (to
the extent deducted in determining earnings from continuing operations for such
period), (d) amortization of intangibles (including, but not limited to,
goodwill, financing fees and other capitalized costs), other non-cash charges
and organization costs, (e) extraordinary losses in accordance with GAAP,
(f) one-time, non-recurring non-cash charges consistent with the compliance
statements and financial reporting packages provided by the Obligors, and
(g) and any other item the Borrower in good faith deems to be appropriate;
provided that with respect to any Obligor for which four full fiscal quarters of
economic data are not available, Obligor EBITDA shall be determined for such
Obligor based on annualizing the economic data from the reporting periods
actually available.

 

SECTION 2.24.  Amendment to Add the Definition of Obligor Net Senior Leverage
Ratio.  The definition of “Obligor Net Senior Leverage Ratio” is hereby added to
Section 1.01 of the Credit Agreement in proper alphabetical order as follows:

 

“Obligor Net Senior Leverage Ratio” means with respect to a Debt Security or a
Senior Bank Loan Investment either (a) the “Net Senior Leverage Ratio” or
comparable definition set forth in the underlying Investment Documents for such
Debt Security or Senior Bank Loan Investment, or (b) in the case of any Debt
Security or Senior Bank Loan Investment with respect to which the related
underlying Investment Documents do not include a definition of “Net Senior
Leverage Ratio” or comparable definition (including, without limitation, any
Debt Security or Senior Bank Loan Investment considered to be “covenant-lite”
with limited restrictions on the debt capacity of the applicable Obligor), the
ratio of (i) the Obligor Senior Debt (including, without limitation, such Debt
Security or Senior Bank Loan Investment) of the applicable Obligor as of the
date of determination minus the Cash of such Obligor as of such date to
(ii) Obligor EBITDA of such Obligor with respect to the Relevant Test Period, as
calculated by the Borrower in good faith.

 

SECTION 2.25.  Amendment to Add the Definition of Obligor Senior Debt.  The
definition of “Obligor Senior Debt” is hereby added to Section 1.01 of the
Credit Agreement in proper alphabetical order as follows:

 

“Obligor Senior Debt” means all Debt of any Person other than Debt that is
junior or subordinated in right of payment or upon liquidation.

 

8

--------------------------------------------------------------------------------


 

SECTION 2.26.  Amendment to Definition of Pledge Agreement.  The definition of
“Pledge Agreement” set forth in Section 1.01 of the Credit Agreement is hereby
amended to replace the “and” just before the words “SBIC Entities” with a comma
in clause (i) of such definition and to insert the words “and the SPV
Subsidiary” just after the parenthetical at the end of said clause (i).

 

SECTION 2.27.  Amendment to Definition of Prepayment Event.  The definition of
“Prepayment Event” set forth in Section 1.01 of the Credit Agreement is hereby
amended to insert the words “or the SPV Subsidiary” at the end of each
parenthetical in such definition.

 

SECTION 2.28. Amendment to Add the Definition of Relevant Test Period.  The
definition of “Relevant Test Period” is hereby added to Section 1.01 of the
Credit Agreement in proper alphabetical order as follows:

 

“Relevant Test Period” means with respect to each Obligor on a Debt Security or
a Senior Bank Loan Investment, the relevant test period for the calculation of
Obligor Net Senior Leverage Ratio or Obligor Interest Coverage Ratio, as
applicable, for such Debt Security or Senior Bank Loan Investment in accordance
with the related underlying Investment Documents or, if no such period is
provided for therein, the last four consecutive reported fiscal quarters of the
principal Obligor on such Debt Security or Senior Bank Loan Investment; provided
that with respect to any Debt Security or Senior Bank Loan Investment for which
the relevant test period is not provided for in the related underlying
Investment Documents, if four (4) consecutive fiscal quarters have not yet
elapsed since the closing date of the relevant underlying Investment Documents,
“Relevant Test Period” shall initially include the period from such closing date
to the end of the fourth fiscal quarter thereafter, and shall subsequently
include each period of the last four (4) consecutive reported fiscal quarters of
such Obligor.

 

SECTION 2.29.  Amendment to Add the Definition of SPV Subsidiary.  The
definition of “SPV Subsidiary” is hereby added to Section 1.01 of the Credit
Agreement in proper alphabetical order as follows:

 

“SPV Subsidiary” means a single bankruptcy remote, special purpose, Wholly Owned
Subsidiary of the Borrower.

 

SECTION 2.30.  Amendment to Definition of Subsidiary.  The definition of
“Subsidiary” set forth in Section 1.01 of the Credit Agreement is hereby amended
and restated as follows:

 

“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more

 

9

--------------------------------------------------------------------------------


 

intermediaries, or both, by such Person; provided however, the term “Subsidiary”
shall not include any Person that constitutes an investment made by the Borrower
or a Subsidiary in the ordinary course of business and consistently with the
Investment Policies in a Person that is accounted for under GAAP as a portfolio
investment of the Borrower.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.  Notwithstanding the foregoing definition, for
purposes of Section 4.33, Article V (other than Section 5.01) and Article VI
only, the SPV Subsidiary shall not be considered a Subsidiary of any Loan Party
and therefore shall not be subject to the requirements or restrictions of
Section 4.33 or Article V or the basis for any Default or Event of Default in
Article VI.

 

SECTION 2.31.  Amendment to Definition of Termination Date.  The definition of
“Termination Date” set forth in Section 1.01 of the Credit Agreement is hereby
amended and restated as follows:

 

“Termination Date” means the earlier to occur of (i) September 20, 2015 (or such
later date to which such date shall have been extended pursuant to Section
2.15), (ii) the date the Revolver Commitments are terminated pursuant to Section
6.01 following the occurrence of an Event of Default, or (iii) the date the
Borrower terminates the Revolver Commitments entirely pursuant to Section 2.08.

 

SECTION 2.32.  Amendment to Add the Definition of Value Triggering Event.  The
definition of “Value Triggering Event” is hereby added to Section 1.01 of the
Credit Agreement in proper alphabetical order as follows:

 

“Value Triggering Event” means with respect to a Debt Security or a Senior Bank
Loan Investment, such Debt Security or Senior Bank Loan Investment has a Value
of less than 65% of par value and any one of more of the following events shall
have occurred:

 

(a)                  the Obligor Net Senior Leverage Ratio for any Relevant Test
Period of the related Obligor with respect to such Debt Security or Senior Bank
Loan Investment is (i) greater than 3.50 and (ii) greater than 0.50 higher than
the original Obligor Net Senior Leverage Ratio on the date that the investment
in the Debt Security or Senior Bank Loan Investment was made by Borrower (such
original Obligor Net Senior Leverage Ratio determined based upon pro forma data
in the offering materials to the extent such Debt Security or Senior Bank Loan
Investment was made by the Borrower prior to four full fiscal quarters elapsing
since the date on which the Obligor incurred the relevant Debt); or

 

(b)                  the Obligor Interest Coverage Ratio for any Relevant Test
Period of the related Obligor with respect to such Debt Security or Senior Bank
Loan Investment is (i) less than 1.50 to 1.00 and (ii) less than 85% of the
original Obligor Interest Coverage Ratio on the date that the investment in the
Debt Security or Senior Bank Loan Investment was made by Borrower (such original

 

10

--------------------------------------------------------------------------------


 

Obligor Interest Coverage Ratio determined based upon pro forma data in the
offering materials to the extent such Debt Security or Senior Bank Loan
Investment was made by the Borrower prior to four full fiscal quarters elapsing
since the date on which the Obligor incurred the relevant Debt); or

 

(c)                   an Obligor payment default under such Debt Security or
Senior Bank Loan Investment (after giving effect to any grace and/or cure period
set forth in the applicable loan agreement, but not to exceed five days)
(including in respect of the acceleration of the debt under the applicable
underlying Investment Document); or

 

(d)                  a default as to all or any portion of one or more payments
of principal or interest has occurred in relation to any other senior or pari
passu obligation for borrowed money of the related Obligor (after giving effect
to any grace and/or cure period set forth in the applicable underlying
Investment Document, but not to exceed five days); or

 

(e)                   the failure of an Obligor to deliver (i) with respect to
quarterly reports, any financial statements (including unaudited financial
statements) to the Borrower sufficient to calculate any applicable Obligor Net
Senior Leverage Ratio of the related Obligor by the later of (A) the date that
is ninety (90) days after the end of the first, second or third quarter of any
fiscal year of the related Obligor or (B) the date five (5) days after the
delivery date for such information as allowed by the underlying Investment
Documents, including any grace periods thereunder, and (ii) with respect to
annual reports, any audited financial statements to the Administrative Agent
sufficient to calculate any applicable Obligor Net Senior Leverage Ratio of the
related Obligor by the later of (A) the date that is one hundred and fifty (150)
days after the end of any fiscal year of the related Obligor or (B) the date
that is five (5) days after the delivery date for such information as allowed by
the underlying Investment Documents, including any grace periods thereunder,
unless, in any case, as otherwise agreed to by the Administrative Agent in its
sole discretion; or

 

(f)                    any amendment or waiver of, or modification or supplement
to, the underlying Investment Documents governing a Loan executed on or effected
on or after the date on which the Borrower acquired such Loan is entered into
that amends, waives, forbears, supplements or otherwise modifies in any way the
definition of “Net Senior Leverage Ratio” or “Interest Coverage Ratio” (or any
respective comparable definition in the applicable underlying Investment
Documents) or the definition of any component thereof in a manner that, in the
reasonable discretion of the Administrative Agent, is materially adverse to the
Administrative Agent or any Lender.

 

SECTION 2.33.  Amendment to Section 2.01.  The last sentence of the first
paragraph of Section 2.01 is hereby amended to read as follows:

 

11

--------------------------------------------------------------------------------


 

Within the foregoing limits, the Borrower may borrow under this Section, repay
or, to the extent permitted by Section 2.10, prepay Revolver Advances and
reborrow under this Section 2.01 at any time before the Termination Date;
provided, however, in accordance with Section 2.09, any Revolver Advances
outstanding on the Termination Date shall not be due and payable until the
Maturity Date.

 

SECTION 2.34.  Amendment to Section 2.05.  Section 2.05 is hereby amended to
replace the words “Termination Date” appearing therein with the words “Maturity
Date”.

 

SECTION 2.35.  Amendment to Section 2.09.  Section 2.09 is hereby amended to
delete all words immediately following the words “Termination Date” and to add a
period immediately following the words “Termination Date”.

 

SECTION 2.36.  Amendment to Section 2.11(d).  Paragraph (d) of Section 2.11(d)
is hereby amended to replace all references to “Minimum Liquidity Requirement”
occurring therein with “Minimum Availability Requirement”.

 

SECTION 2.37.  Amendment to Section 2.14.  Section 2.14 is hereby amended to
replace the dollar amount “350,000,000” appearing in clause (ii) of the proviso
in paragraph (a) of said section with “$400,000,000” and to replace the dollar
amount “$62,500,000” appearing in clause (ii) of the proviso in paragraph (a) of
said section with “$112,500,000”.

 

SECTION 2.38.  Amendment to Section 2.15.  Section 2.15 is hereby amended and
restated as follows:

 

SECTION 2.15.                             Extension Options.  On or prior to
each of September 20, 2013 (the third anniversary of the Closing Date) and
September 20, 2014 (the fourth anniversary of the Closing Date), the Borrower
may, by notice to the Administrative Agent (who shall promptly notify the
Lenders) request that the Administrative Agent and the Lenders extend the date
set forth in the definition of Termination Date by one year, and the
Administrative Agent and the Lenders may, each in their sole and individual
discretion, elect to do so, it being understood that (i) no extension shall be
effective unless all Lenders unanimously agree to extend and (ii) any Lender who
has not responded to such extension request within fifteen (15) Domestic
Business Days following the date of the Administrative Agent’s notice of such
extension request to the Lenders, shall be deemed to have rejected such
request.  In the event that one extension request is exercised and accepted by
all Lenders, this Agreement shall be automatically amended as of September 20,
2013 to provide that the definition of Termination Date would be extended to
September 20, 2016. In the event that two extension requests are exercised and
accepted by all Lenders, upon effectiveness of the second extension, this
Agreement shall be automatically amended as of September 20, 2014 to provide
that the definition of Termination Date would be extended to September 20,
2017.  Any extension pursuant to this Section 2.15 shall be effective as of the
date of the amendment to this Agreement effecting such extension and each such
amendment shall be conditioned upon: (x) no Default or Event of Default and (y)
continued accuracy

 

12

--------------------------------------------------------------------------------


 

of the representations and warranties, in each case as of the date of such
amendment in all material respects.  The first extension request shall expire if
not made on or prior to September 20, 2013 and shall not take effect prior to
September 20, 2013.  The second extension request shall expire if not made on or
prior to September 20, 2014 and shall not take effect prior to September 20,
2014.  There shall be no more than two (2) extension requests, resulting in
total extensions no longer than two (2) years, so that the Termination Date is
no later than September 20, 2017.

 

SECTION 2.39.  Amendment to Section 3.02(b).  Paragraph (b) of Section 3.02 is
hereby amended to replace all references to “Minimum Liquidity Requirement”
occurring therein with “Minimum Availability Requirement”.

 

SECTION 2.40.  Amendment to Section 4.11.  Section 4.11 is hereby amended to add
the clause “and except for Liens on the properties or Capital Securities of the
SPV Subsidiary” at the end of said section and immediately following the words
“Section 5.14”.

 

SECTION 2.41.  Amendment to Section 4.16.  The last sentence of Section 4.16 is
hereby amended to read as follows:

 

The issued shares of Capital Securities of each of the Loan Party’s respective
Subsidiaries are owned by the Loan Parties free and clear of any lien or adverse
claim other than Liens granted pursuant to the Collateral Documents and Liens
with respect to the Capital Securities of the SPV Subsidiary.

 

SECTION 2.42.   Amendment to Section 4.39.  The first sentence of Section 4.39
is hereby amended to read as follows:

 

The Borrower has not authorized the filing of and is not aware of any financing
statements against the Borrower that include a description of collateral
covering the Portfolio Investments other than any financing statement that has
been terminated, financing statements naming the Administrative Agent for the
benefit of the Secured Parties as secured party and financing statements
covering assets transferred to the SPV Subsidiary as permitted by Section 5.17.

 

SECTION 2.43.   Amendment to Section 4.40.  Section 4.40 is hereby amended and
restated to read in its entirety as follows:

 

SECTION 4.40.                             Selection Procedures  No procedures
believed by the Borrower to be adverse to the interests of the Administrative
Agent and the Lenders were utilized by the Borrower in identifying and/or
selecting the Portfolio Investments that are part of the Eligible Investments
and are included in the Borrowing Base or in determining which assets to
transfer to the SPV Subsidiary.

 

SECTION 2.44.    Amendment to Section 5.01.  Paragraphs (a), (b), (c), (d) and
(i) of Section 5.01 are hereby amended to read in their entirety as follows:

 

13

--------------------------------------------------------------------------------


 

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all certified by Grant Thornton LLP or other independent public
accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;

 

(b)  as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter and the related statement of income and statement of cash flows
for such Fiscal Quarter and for the portion of the Fiscal Year ended at the end
of such Fiscal Quarter, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the previous Fiscal Year, all certified (subject to normal year-end adjustments)
as to fairness of presentation, GAAP and consistency by the chief financial
officer of the Borrower;

 

(c)   simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit J and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or other authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether a
Value Triggering Event has occurred, including calculations setting forth the
Value of each Debt Security and Senior Bank Loan Investment to its par value,
the Obligor Net Leverage Ratio for the Relevant Test Period for each Obligor,
and the Obligor Interest Coverage Ratio for the Relevant Test Period for each
Obligor, (ii) whether the Loan Parties were in compliance with the requirements
of Sections 5.04, 5.05, 5.07, 5.09, 5.10, 5.11, 5.12 and 5.37 on the date of
such financial statements, (iii) setting forth the identities of the respective
Subsidiaries on the date of such financial statements, (iv) stating whether any
Default exists on the date of such certificate and, if any Default then exists,
setting forth the details thereof and the action which the Loan Parties are
taking or propose to take with respect thereto and (v) setting forth certain
Separate Company Selected Financial Information for each of the SBIC Entities
and the SPV Subsidiary as set forth in Exhibit J;

 

(d)             promptly at the request of the Administrative Agent, financial
statements, calculations, and any other information with respect to Debt
Securities and Senior Bank Loan Investments reasonably necessary for the
Administrative Agent to determine whether a Value Triggering Event has occurred
and is continuing, including calculations setting for the Value of each Debt
Security and Senior Bank Loan Investment to its respective par value, the
Obligor Net Leverage Ratio for the Relevant Test Period

 

14

--------------------------------------------------------------------------------


 

for each Obligor, and the Obligor Interest Coverage Ratio for the Relevant Test
Period for each Obligor;

 

 ….

 

(i)                 a Borrowing Base Certification Report, substantially in the
form of Exhibit E and otherwise in form and content reasonably satisfactory to
the Administrative Agent, which report is certified as to truth and accuracy by
the Chief Financial Officer or other authorized officer of the Borrower and
which report shall be delivered (A) while any Advances or other amounts are
outstanding, by the tenth Domestic Business Day following the last day of each
month and (B) otherwise, by the tenth Domestic Business Day following the last
day of each Fiscal Quarter;

 

SECTION 2.45.  Amendment to Section 5.04.  Section 5.04 is hereby amended and
restated as follows:

 

SECTION 5.04.                             Minimum Availability.  The Borrower
shall cause the aggregate outstanding principal amount of the Revolver Advances
to be less than 90% of the Borrowing Base at all times (the “Minimum
Availability Requirement”).

 

SECTION 2.46.  Amendment to Section 5.13.  Section 5.13 is hereby amended to
delete the word “and” and insert a comma at the end of clause (ii), to add the
word “and” at the end of clause (iii), and to add the following new clause (iv)
immediately following clause (iii):

 

(iv) equity investments by the Borrower in an amount up to $75,000,000, or such
other amount as approved by the Required Lenders, in the SPV Subsidiary in
connection with the initial capitalization of the SPV Subsidiary and future
equity investments by the Borrower in the SPV Subsidiary in the aggregate amount
not to exceed $7,500,000, or such other amount as approved by the Required
Lenders, so long as, immediately before and after giving effect to such equity
investments, no Default exists under this Agreement or any Loan Document, no
defaults exists under any loan facility in favor of the SPV Subsidiary, and the
Borrower and the Guarantors are in pro forma compliance with all financial
covenants set forth in this Article V.

 

SECTION 2.47.  Amendment to Section 5.17.  Section 5.17 is hereby amended to add
the following new sentence at the end of said Section:

 

Notwithstanding the foregoing, and to the extent approved by the Required
Lenders, the Borrower may transfer Portfolio Investments to the SPV Subsidiary,
so long as (i) such Portfolio Investments are sold to the SPV Subsidiary for
fair market value, in compliance with the requirements of Section 4.40 and
without recourse to the Borrower other than such repurchase or substitution
rights or obligations under the applicable purchase agreement as approved by the
Required Lenders, (ii) the Borrower is in compliance with Section 5.13; and
(iii) immediately before and after giving effect to such transfer, no Default or
Event of Default shall exist.

 

15

--------------------------------------------------------------------------------


 

SECTION 2.48.  Amendment to Section 5.27.  Section 5.27 is hereby amended to add
the following new sentence at the end of said Section:

 

Notwithstanding the foregoing, and to the extent approved by the Required
Lenders, the Borrower may make the investment in the SPV Subsidiary permitted by
Section 5.13 and the assets sales to the SPV Subsidiary permitted by Section
5.17 (and any asset repurchase or substitution permitted and/or required
thereunder) even if outside the ordinary course of business so long as the
Borrower complies with the requirements of Section 5.13, Section 5.17 and all
other requirements of this Section 5.27.

 

SECTION 2.49.  Amendment to Section 5.28.  Section 5.28 is hereby amended to
remove the last sentence of said section in paragraph (d) thereof.

 

SECTION 2.50.  Amendment to Section 5.31.  Paragraph (e) of Section 5.31 is
hereby amended to read in its entirety as follows:

 

(e)                   Debt incurred after the date hereof with a maturity when
incurred not less than one year after the Maturity Date (after giving effect to
any extensions of the Termination Date which have been exercised at the time of
incurrence of the Debt but not giving effect to any extensions exercised after
the incurrence of such Debt) and with terms no more restrictive than those in
this Agreement, so long as such Debt is unsecured.  For the avoidance of doubt,
any Debt incurred after the date hereof shall not be deemed to be in violation
of clause (e) as a result of extensions to the Termination Date effective after
the original incurrence of such convertible Debt.

 

SECTION 2.51.  Amendment to Section 5.40.  Section 5.40 is hereby amended to
replace the first word “The” with “With respect to any Collateral, the”.

 

SECTION 2.52.  Amendment to Section 9.05.  Section 9.05 is hereby amended to add
the words “or the Maturity Date” immediately following the words “Termination
Date” appearing in clause (iii) of paragraph (a) of said section.

 

SECTION 2.53.  Amendment to Schedules 4.08 and 4.24.  Schedules 4.08 and 4.24 to
the Credit Agreement are hereby amended to read in their entirety as set forth
in Schedules 4.08 and 4.24 to this Amendment.

 

SECTION 2.54.   Amendment to Exhibit J.  Exhibit J to the Credit Agreement is
hereby amended and restated to read in its entirety as set forth in Exhibit J to
this Amendment.

 

SECTION 3.   Amendment to Security Agreement and Pledge Agreement.

(a)         The definition of “Excluded Capital Securities” in the Security
Agreement is hereby amended to insert the words “or the SPV Subsidiary” after
the words “SBIC Entities” in clause (A) thereof.

 

16

--------------------------------------------------------------------------------


 

(b)         Section 2(a)(i) of the Pledge Agreement is hereby amended to insert
the words “or the SPV Subsidiary” at the end of said clause (i).

 

(c)          Section 3(i) of the Pledge Agreement is hereby amended to add “upon
its request” to the end of such section.

 

(d)         The phrase “Except as permitted in the Credit Agreement,” is added
to the beginning of Section 5(a) and 5(b) of the Pledge Agreement.

 

SECTION 4.             Conditions to Effectiveness.  The effectiveness of this
Amendment and the obligations of the Lenders hereunder are subject to the
following conditions, unless the Required Lenders waive such conditions:

 

(a)                  The Borrower shall have delivered to the Administrative
Agent the following in form and substance satisfactory to the Administrative
Agent:

 

(i)                           duly executed counterparts of this Amendment
signed by the Borrower, the Guarantors, and the Lenders;

 

(ii)                        a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to this Amendment;

 

(iii)                     a certificate of the Chief Financial Officer or other
Responsible Officer of the Borrower, certifying that (x) as of the date of this
Amendment, all representations and warranties of the Borrower and the Guarantors
contained in this Amendment and the other Loan Documents are true and correct
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct as of such date), (y) immediately after giving
effect to this Amendment, the Borrower is in compliance with the covenants
contained in Article V of the Credit Agreement, and (z) no Default or Event of
Default has occurred and is continuing, both immediately before and after giving
effect to this Amendment; and

 

(iv)                    such other documents or items that the Administrative
Agent, the Lenders or their counsel may reasonably request.

 

(b)                  The Borrower shall have paid to the Administrative Agent,
for the account of each of the Lenders (including the Administrative Agent),
fees in an amount separately agreed between the Borrower, the Administrative
Agent and the Lenders.

 

(c)                   The Borrower shall have paid to the Administrative Agent,
upon application with appropriate documentation, all reasonable costs and
expenses of the

 

17

--------------------------------------------------------------------------------


 

Administrative Agent, including reasonable fees, charges and disbursements of
counsel for the Administrative Agent, incurred in connection with this Amendment
and the transactions contemplated herein.

 

SECTION 5.  No Other Amendment.  Except for the amendments set forth above, the
text of the Credit Agreement, Security Agreement and Pledge Agreement shall
remain unchanged and in full force and effect.  On and after the Fifth Amendment
Effective Date, all references to the Credit Agreement, Security Agreement and
the Pledge Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement, Security Agreement and Pledge Agreement, in each case as
amended by this Amendment.  This Amendment is not intended to effect, nor shall
it be construed as, a novation.  The Credit Agreement and this Amendment, the
Security Agreement and this Amendment, and the Pledge Agreement and this
Amendment shall each be construed together as a single agreement.  This
Amendment shall constitute a Loan Document under the terms of the Credit
Agreement.  Nothing herein contained shall waive, annul, vary or affect any
provision, condition, covenant or agreement contained in the Credit Agreement,
Security Agreement or Pledge Agreement except as herein amended, nor affect nor
impair any rights, powers or remedies under the Credit Agreement, Security
Agreement, or Pledge Agreement as hereby amended.  The Lenders and the
Administrative Agent do hereby reserve all of their rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Notes.  The Borrower and Guarantors promise and agree to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement, Security Agreement and Pledge Agreement, as
heretofore and hereby amended, the Credit Agreement, Security Agreement and
Pledge Agreement, as amended, and the other Loan Documents being hereby ratified
and affirmed.  The Borrower and Guarantors hereby expressly agree that the
Credit Agreement, Security Agreement and Pledge Agreement, as amended, and the
other Loan Documents are in full force and effect.

 

SECTION 6.  Representations and Warranties.  The Borrower and Guarantors hereby
represent and warrant to each of the Lenders as follows:

 

(a)        No Default or Event of Default under the Credit Agreement or any
other Loan Document has occurred and is continuing unwaived by the Lenders on
the date hereof, or shall result from this Amendment or the transactions
contemplated hereby, including the sale of assets to the SPV Subsidiary and
related transactions.

 

(b)        The Borrower and the Guarantors have the power and authority to enter
into this Amendment and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.

 

(c)         This Amendment has been duly authorized, validly executed and
delivered by one or more authorized officers of the Borrower and the Guarantors
and constitutes the legal, valid and binding obligation of the Borrower and the
Guarantors enforceable against them in accordance with its terms.

 

18

--------------------------------------------------------------------------------


 

(d)         The execution and delivery of this Amendment and the performance by
the Borrower and the Guarantors hereunder does not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and the Guarantors are or may become bound.

 

SECTION 7.   Counterparts; Governing Law.  This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement.  This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.

 

SECTION 8.   Amendment.  This Amendment may not be amended or modified without
the written consent of the Lenders.

 

SECTION 9.   Effective Date.  The date on which the conditions set forth in this
Amendment have been satisfied shall be the “Fifth Amendment Effective Date” of
this Amendment.

 

SECTION 10.  Further Assurances.  The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

 

SECTION 11.  Consent by Guarantors.  The Guarantors consent to the foregoing
amendments.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of each of
the Credit Agreement, Security Agreement and Pledge Agreement, as hereby
amended, said Credit Agreement, Security Agreement and Pledge Agreement, as
hereby amended, being hereby ratified and affirmed.  In furtherance and not in
limitation of the foregoing, the Guarantors acknowledge and agree that the
“Guaranteed Obligations” (as defined in the Credit Agreement) include, without
limitation, the indebtedness, liabilities and obligations evidenced by the Notes
and the Advances made under the Credit Agreement as hereby amended.  The
Guarantors hereby expressly agree that each of the Credit Agreement, Security
Agreement and Pledge Agreement, as hereby amended, is in full force and effect.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

19

--------------------------------------------------------------------------------


 

SECTION 13.  Notices.  All notices, requests and other communications to any
party to the Loan Documents, as amended hereby, shall be given in accordance
with the terms of Section 9.01 of the Credit Agreement.

 

[Remainder of this page intentionally left blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.

 

 

 

BORROWER

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer

 

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer

 

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name:

Dwayne L. Hyzak

 

Title:

Chief Financial Officer

 

[5th Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

COMMITMENTS:

ADMINISTRATIVE AGENT AND LENDER

 

 

Revolver Commitment:

BRANCH BANKING AND TRUST COMPANY

$50,000,000

 

 

 

 

By:

/s/ William B. Keene

 

Name:  William B. Keene

 

Title:    Vice President

 

 

 

 

 

LENDERS

 

 

Revolver Commitment:

REGIONS BANK

$50,000,000

 

 

 

 

By:

/s/ Larry Stephens

 

Name:  Larry Stephens

 

Title:    SVP

 

 

 

 

Revolver Commitment:

FROST BANK

$50,000,000

 

 

 

 

By:

/s/ Brenda Murphy

 

Name:  Brenda Murphy

 

Title:    Market President

 

 

 

 

Revolver Commitment:

CAPITAL ONE, N.A.

$37,500,000

 

 

 

 

By:

/s/ Don Backer

 

Name:  Don Backer

 

 

Title:    SVP

 

 

 

 

Revolver Commitment:

TEXAS CAPITAL BANK

$25,000,000

 

 

 

 

By:

/s/ Eric Luttrell

 

Name:  Eric Luttrell

 

Title:    SVP

 

[5th Amendment Signature Pages]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

CADENCE BANK, N.A.

$25,000,000

 

 

 

 

By:

/s/ Bill Bobbora

 

Name:  Bill Bobbora

 

 

Title:    Senior Vice President

 

 

 

 

Revolver Commitment:

AMEGY BANK N.A.

$20,000,000

 

 

 

 

By:

/s/ Timothy Zawinsky

 

Name:  Timothy Zawinsky

 

 

Title:    VP

 

 

 

 

Revolver Commitment:

ROYAL BANK OF CANADA

$20,000,000

 

 

 

 

By:

/s/ James Parisi

 

Name:  James Parisi

 

 

Title:    Authorized Signatory

 

 

 

 

Revolver Commitment:

RAYMOND JAMES BANK, N.A.

$10,000,000

 

 

 

 

By:

/s/ Joseph A. Ciccolini

 

Name:  Joseph A. Ciccolini

 

 

Title:   Vice President - Senior Corporate Banker

 

[5th Amendment Signature Pages]

 

--------------------------------------------------------------------------------